Champlin, J.
While I concur in the result reached by my Brother Sherwood, I do not agree in the remarks which he makes concerning garnishee proceedings. The statute is Remedial, and, in my opinion, is entitled to the same rules of construction which are applicable to such statutes. While it should be strictly construed, so as to protect the rights of parties, there appears to me to be no reason why, after jurisdiction is once acquired, the further proceedings should not be aided by presumptions in favor of regularity that pertain to other proceedings in courts of justice.
Morse, J., concurred with Champlin, J.